Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing INDENTURE OF LEASE BETWEEN HOLLAND REALTY CORP., Landlord and ENZON, INC., Tenant Dated: April 1, 1995 INDEX ARTICLE I Demise of Premises - 1 - Section 1.01. - 1 - ARTICLE II Term of Lease - 1 - Section 2.01. - 1 - ARTICLE III Rent - 1 - Section 3.01. - 1 - Section 3.02. - 2 - Section 3.03. - 2 - Section 3.04. - 2 - Section 3.05. - 3 - ARTICLE IV The Demised Premises - 3 - Section 4.01. - 3 - Section 4.02. - 3 - Section 4.03. - 3 - ARTICLE V Use - 3 - Section 5.01. - 3 - Section 5.02. - 3 - ARTICLE VI Quiet Enjoyment - 4 - Section 6.01. - 4 - ARTICLE VII Additional Rent, Taxes, Assessments Water Rates, Charges, Etc. - 4 - Section 7.01. - 4 - Section 7.04. - 5 - Section 7.05. - 5 - Section 7.06. - 6 - Section 7.07. - 6 - ARTICLE VIII Insurance - 6 - Section 8.01. Tenant's Insurance - 6 - Section 8.02. Landlord's Insurance - 8 - Section 8.03. Waiver of Claim/Waiver of Subrogation - 9 - Section 8.04. Indemnity - 9 - Section 8.05. Escrow - 10 - ARTICLE IX Repairs - 10 - Section 9.01. - 10 - Section 9.02. - 11 - ARTICLE X Tenant's Additional Obligations - 12 - Section 10.01. - 12 - ARTICLE XI Casualty - 13 - Section 11.01. - 13 - Section 11.02. - 13 - Section 11.03. - 13 - Section 11.04. - 13 - ARTICLE XII Condemnation - 15 - Section 12.01. - 15 - Section 12.02. - 16 - ARTICLE XIII Compliance With Laws, Etc . - 16 - Section 13.01. - 16 - Section 13.02. - 16 - Section 13.03. - 17 - ARTICLE XIV Subordination - 22 - Section 14.01. - 22 - ARTICLE XV Defaults, Remedies - 23 - Section 15.01. - 23 - Section 15.02. - 25 - Section 15.03. - 25 - Section 15.04. - 26 - Section 15.05. - 27 - ARTICLE XVI Assignment and Sublease - 27 - Section 16.01. - 27 - Section 16.02. - 27 - Section 16.03. - 27 - Section 16.04. - 28 - Section 16.05. - 28 - Section 16.06. - 30 - Section 16.07. - 30 - ARTICLE XVII Notices - 31 - Section 17.01. - 31 - ARTICLE XVIII Holding Over - 32 - Section 18.01. - 32 - ARTICLE XIX Liens - 32 - Section 19.01. - 32 - ARTICLE XX Condition of Demised Premises, Loss, Etc. - 33 - Section 20.01. - 33 - ARTICLE XXI Inspection, For Sale and For Rent Signs - 33 - Section 21.01. - 33 - ARTICLE XXII Signs - 34 - Section 22.01. - 34 - ARTICLE XXIII Security and Late Charge - 34 - Section 23.01. - 34 - Section 23.02. - 34 - Section 23.03. - 34 - Section 23.04. - 34 - ARTICLE XXIV Financial Statements - 35 - Section 24.01. - 35 - ARTICLE XXV Broker - 35 - Section 25.01. - 35 - ARTICLE XXVI Short Form Memorandum of Lease - 35 - Section 26.01. - 35 - ARTICLE XXVII Waiver of Trial by Jury - 36 - Section 27.01. - 36 - ARTICLE XXVIII Waiver of Distraint - 36 - Section 28.01. - 36 - ARTICLE XXIX ERISA Representation - 36 - Section 29.01. - 36 - ARTICLE XXX Miscellaneous - 37 - Section 30.01. - 37 - Section 30.03. - 37 - Section 30.04. - 37 - Section 30.05. - 37 - Section 30.06. - 37 - Section 30.07. - 38 - Section 30.08. - 38 - Section 30.09. - 38 - Section 30.10. - 38 - Section 30.11. - 38 - Section 30.12. - 38 - Section 30.13. - 39 - Section 30.14. - 39 - Section 30.15. - 39 - ARTICLE XXXI Personal Liability - 39 - Section 31.01. - 39 - ARTICLE XXXII Landlord's Retained Rights - 40 - Section 32.01. - 40 - ARTICLE XXXIII Intentionally Omitted - 40 - ARTICLE XXXIV Intentionally Omitted - 40 - ARTICLE XXXV Intentionally Omitted - 40 - ARTICLE XXXVI Intentionally Omitted - 40 - THIS LEASE, dated the 1st day of April 1995, between HOLLAND REALTY CORP., a Delaware corporation, with an address c/o LPC Commercial Services, Inc., 1530 Wilson Boulevard, Arlington, Virginia 22209 (hereinafter referred to as the "Landlord"); and ENZON, INC., a corporation of the State of Delaware, with offices at 20 Kingsbridge Road, Piscataway, New Jersey 08854 (hereinafter referred to as the "Tenant"). W I T N E S S E T H : ARTICLE I Demise of Premises Section 1.01. The Landlord, for and in consideration of the rents to be paid and of the covenants and agreements hereinafter contained to be kept and performed by the Tenant, hereby demises and leases unto the Tenant, and the Tenant hereby hires and takes from the Landlord, for the term and the rent and upon the covenants and agreements hereinafter set forth, the premises described in Exhibit A attached hereto and made a part hereof, which is situated on that certain parcel of land located at 20 Kingsbridge Road, Piscataway, Middlesex County, New Jersey (hereinafter referred to as the "Real Property"), as described on Exhibit A-l attached hereto and made a part hereof (such premises, together with the Building as hereinafter defined, being hereinafter referred to as the "Premises" or "Demised Premises"). The Landlord and the Tenant covenant and agree as follows: ARTICLE II Term of Lease Section 2.01. The term of this Lease and the demise of the Demised Premises shall be for a period of approximately twelve (12) years and two and one-half (2 1/2 ) months commencing on the date hereof ("Commencement Date"), and ending at 11:59 p.m. on June 15, 2007, or on such earlier termination as hereinafter set forth (which term is hereinafter called the "Term" or "Lease Term"). ARTICLE III Rent Section 3.01. The Tenant shall pay to the Landlord, during the term without counterclaim, deduction or set-off, basic rent in the amount of Six Million Four Hundred Sixteen Thousand Five Hundred Eighty-Three and 30/100 ($6,416,583.30) Dollars (hereinafter "Term Basic Rent"), payable in such coin or currency of the United States of America as at the time of payment shall be legal tender for the payment of public and private debts. Section 3.02. The Term Basic Rent shall be payable as follows: Annual Monthly Basic Rent Basic Rent April 1, 1995- $440,002.57 $36,666.88 June 15, 1996- June 16, 1996- $496,485.57 $41,373.80 June 15, 2002- June 16, 2002- $581,210.07 $48,434.17 June 15, 2007- The payment of the aforesaid Monthly Basic Rent shall commence on the Commencement Date of the Term and shall be payable in advance on the first day of each calendar month during the Term, except that a proportionately lesser sum may be paid for the last month of the Term of this Lease if the Lease Term ends on a date other than the last day of the month, in accordance with the provisions of this Lease hereinafter set forth. The Monthly Basic Rent, and any Additional Rent, shall be payable at the office of the Landlord, at the address above set forth, or as may otherwise be directed by notice from the Landlord to the Tenant Section 3.03. The Tenant shall, and will, during the Term well and truly pay, or cause to be paid, to the Landlord, the Monthly Basic Rent as herein provided and all other sums that may become due and payable by the Tenant, hereunder, at the time and in the manner herein provided, without counterclaim, offset or deduction; and all other sums due and payable by the Tenant hereunder may, at the Landlord's option, be deemed to be, and treated as, Additional Rent, and added to any Monthly Basic Rent due and payable by the Tenant hereunder, and, in the event of nonpayment of such other sums, the Landlord shall have all the rights and remedies herein provided for in the case of the nonpayment of Term Basic Rent and Additional Rent, or of a breach of any covenant to be performed by the Tenant. Section 3.04. The Basic Rent (Term, Annual and Monthly) payable by the Tenant pursuant to this Lease is intended to be net to the Landlord, and all other charges and expenses imposed upon the Demised Premises or incurred in connection with its use, occupancy, care, maintenance, operation and control, including but not limited to the charges and expenses payable pursuant to Articles VII and VIII of this Lease, shall be paid by the Tenant, excepting liens resulting from acts or omissions of the Landlord and other payments to be paid or obligations undertaken by the Landlord as specifically provided in this Lease. Section 3.05. As used in this Lease, "Basic Rent" shall mean either Term Basic Rent, Annual Basic Rent or Monthly Basic Rent, as appropriate. ARTICLE IV The Demised Premises Section 4.01. The Demised Premises includes a building consisting of approximately 56,483 gross square feet of space (which building is hereinafter called the "Building") previously erected thereon which the Tenant acknowledges that it has inspected and is fully familiar with its condition and is leasing the same in an "AS IS" condition. Section 4.02. Intentionally Omitted. Section 4.03. The Demised Premises hereinabove described constitutes a self-contained unit and nothing in this Lease shall impose upon the Landlord any obligation to provide any services for the benefit of the Tenant, including but not limited to water, gas, electricity, heat or janitorial, unless and to the extent expressly provided in this Lease. ARTICLE V Use Section 5.01. The Demised Premises may be used by the Tenant for research and development, manufacturing and warehousing of biochemical products and office use incidental thereto and for any other lawful purpose. Nothing contained herein shall be construed as a representation on the part of Landlord that Tenant's use of the Demised Premises is a permitted use and, unless otherwise stated in this Lease, it shall be Tenant's obligation, at Tenant's sole cost and expense, to make application for and to obtain any and all certificates and/or permits to permit Tenant's use from any governmental agencies having jurisdiction over the Demised Premises. Section 5.02. The aforesaid permitted use does not permit the stacking of merchandise and/or materials against walls or columns, nor does it permit the hanging of equipment from (or otherwise loading) the roof or structural members of the Building. ARTICLE VI Quiet Enjoyment Section 6.01. Landlord covenants that if, and so long as, Tenant pays the Basic Rent, and any Additional Rent as herein provided, and performs the covenants hereof, Landlord shall do nothing to affect Tenant's right to peaceably and quietly have, hold and enjoy the Demised Premises for the Term herein mentioned, subject to the provisions of this Lease and to any mortgage or deed of trust to which this Lease shall be subordinate. ARTICLE VII Additional Rent, Taxes, Assessments Water Rates, Charges, Etc. Section 7.01. The Tenant shall pay, before any interest or penalties accrue thereon, all Real Estate Taxes, as hereinafter defined, and all water and sewer rates and charges imposed during the Term on the Demised Premises, adjusted proportionately for any partial Lease year. Upon request, Tenant shall exhibit to the Landlord receipted bills or other proof of payment. Notwithstanding anything in this Section 7.01 and Section 7.03 to the contrary, Tenant shall pay to Landlord together with each monthly installment of Basic Rent, an additional amount sufficient to enable Landlord to pay, when due, all of the Real Estate Taxes. The determination of the amount so payable and of the fractional part thereof to be deposited with the Landlord each month so that the aggregate of such deposits shall be sufficient for this purpose, shall be made by the Landlord in its reasonable discretion. Such amounts shall be held by he Landlord in trust and applied to the payment of the Real Estate Taxes. All funds deposited by Tenant with Landlord hereunder shall be deposited in an interest bearing account and any interest earned on such funds shall accrue for the benefit of Tenant less an administrative fee to the Landlord of one (1%) percent. Interest earned are such funds during any Lease Year or Partial Lease Year (less the administrative fee) shall be retained by Landlord and shall be applied towards Tenant's monthly installments of Real Estate Taxes for the subsequent Lease Year. If one month prior to the due date of any Real Estate Taxes amounts then on deposit with Landlord therefor shall be insufficient for the payment of such obligation in full, Tenant within five (5) days after demand, shall deposit the amount of the deficiency with Landlord. Landlord shall not be required to segregate the amounts deposited with it under this Section 7.01 but may commingle same with any other funds held by it. Upon notice to Tenant, Landlord shall have the right, at any time and from time to time, to elect not to escrow the Real Estate Taxes pursuant to the provisions of this paragraph, whereupon the provisions of the preceding paragraph of this Section 7.01 shall apply. Notwithstanding any such election to discontinue escrowing the Real Estate Taxes, Landlord shall have the right, at any time and from time to time, upon giving notice to Tenant to resume escrowing the Real Estate Taxes in accordance with the provisions of this paragraph of Section 7.01. In determining Tenant's montly escrow installment in respect of Real Estate Taxes all assessments referred to in Section 7.03 shall be payable over the maximum period permitted by law. Section 7.02. The Tenant shall not be required to pay any estate, inheritance, devolution, succession, transfer, legacy or gift tax charged against the Landlord or the estate or interest of the Landlord in the Demised Premises or upon the right of any person to succeed to the same or any part thereof by inheritance, succession, transfer or gift, nor any capital stock tax or corporate franchise tax incurred by the Landlord, nor any income tax upon or against the income of the Landlord (including any rental income derived by the Landlord from the Demised Premises). Section 7.03. The Tenant shall pay all assessments that may be imposed upon the Real Property by reason of any specific public improvement (including but not limited to assessments for street openings, grading, paving and sewer installations and improvements). Any such benefit, assessment or installment thereof relating to a fiscal period in which the Term of this Lease begins or ends shall be apportioned. Section 7.04. The Tenant, in its name or the Landlord's name, shall have the right to contest, or review, by appropriate proceedings, in such manner as it may deem suitable, at its own expense, and without expense to the Landlord, any tax, assessment, water and sewer rents or charges, or other charges payable by the Tenant pursuant to this Lease. Any refund resulting from such contest or review shall be assigned to and belong to the Tenant and shall be paid to the Tenant promptly upon its receipt by the Landlord. If the refund relates to a tax year that is apportioned between the Landlord and the Tenant, the refund shall be apportioned between the Landlord and the Tenant. Section 7.05. Notwithstanding anything contained herein to the contrary, should Landlord's mortgagee require at any time, the maintenance of an escrow reserve for the tax obligations of Tenant or for any other obligation of Tenant as in this Lease contained, Tenant shall promptly pay to said escrowee the required amount as the same may be periodically adjusted from time to time. Section 7.06. As used in this Lease, Real Estate Taxes shall mean the property taxes and assessments imposed upon the Demised Premises, or upon the Rent (Basic and Additional), as such payable to Landlord, including but not limited to, real estate, city, county, village, school and transit taxes, or taxes, assessments or changes levied, imposed or assessed against the Real Property including the Building, by any other taxing authority, whether general or specific, ordinary or extraordinary, foreseen or unforeseen. If due to a future change in the method of taxation, any franchise, income or profit tax or other tax shall be levied against Landlord in substitution for, or in lieu of, or in addition to, any tax which would otherwise constitute a Real Estate Tax, such franchise, income or profit tax or other tax shall be deemed to be a Real Estate Tax for the purPoses hereof. Section 7.07. Tenant agrees to pay the cost of all utilities, including but not limited to gas and electricity charges for the Demised Premises. ARTICLE VIII Insurance Section 8.01. Tenant's Insurance. (A) Tenant covenants and represents, said representation being specifically designed to induce Landlord to execute this Lease, that during the entire Term hereof, at its sole cost and expense, Tenant shall obtain, maintain and keep in full force and effect, the following insurance: (1) "All Risk" property insurance against fire, theft, vandalism, malicious mischief, sprinkler leakage and such additional perils as are now, or hereafter may, be included in a standard extended coverage endorsement from time to time in general use in the State of New Jersey, upon property of every description and kind owned by Tenant and located in the Demised Premises for which Tenant is legally liable or installed by or on behalf of Tenant, including by way of example and not by way of limitation, furniture, fixtures, fittings, installations and any other personal property, in an amount equal to the full replacement cost thereof. The Tenant may self-insure as to plate glass insurance. (2) Comprehensive General Liability Insurance coverage, to include personal injury, bodily injury, broad form property damage, and contractual liability, naming Landlord and Landlord's mortgagee or trust deed holder and ground lessors (if any) as additional insureds in limits of not less than Three Million and 00/100 (S3,000,000.00) Dollars. (3) Workers' Compensation insurance in form and amount as required by law. (4) Any other form or forms of insurance or increase in the limits of any of the aforesaid enumerated coverages or other forms of insurance as Landlord or the mortgagees or ground lessors (if any) of Landlord may reasonably require from time to time if in the reasonable opinion of Landlord or said mortgagees or ground lessors said coverage and/or limits become inadequate and less than that commonly maintained by prudent tenants in similar buildings in the area by tenants making similar uses. (B) All property insurance policies shall be taken out with insurers rated AX by Best Rating Service of Oldwick, New Jersey who are licensed to do business in the State of New Jersey and shall be in form satisfactory from time to time to Landlord. A policy or certificate evidencing such insurance together with a paid bill shall be delivered to Landlord not less than fifteen (15) days prior to the commencement of the Term hereof.
